Citation Nr: 0929133	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-19 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for asbestosis.   

2.  Entitlement to service connection for a lung disorder 
(claimed as asthma and chronic obstructive pulmonary disease 
(COPD)), to include as due to asbestos exposure.  
 
3.  Entitlement to service connection for sleep apnea, to 
include as due to a condition caused by inservice asbestos 
exposure.   
 
4.  Entitlement to service connection for pulmonary 
hypertension, to include as due to sleep apnea or any 
disorder related to asbestos exposure.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005, May 2006, and July 2007 
RO rating decisions.  The December 2005 RO decision denied 
service connection for asbestosis as well as for sleep apnea, 
to include as due to asbestos exposure (or asbestosis).  The 
May 2006 RO decision denied service connection for pulmonary 
hypertension, to include as due to asbestos exposure (or 
asbestosis).  The Veteran provided testimony at a personal 
hearing at the RO in July 2006.  

The July 2007 RO decision denied service connection for a 
lung disorder (claimed as asthma and COPD), to include as due 
to asbestos exposure.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran seeks service connection for asbestosis, sleep 
apnea, pulmonary hypertension, and a lung disorder (claimed 
as asthma and COPD) that he claims are all the result of 
asbestos exposure aboard ships in the Navy.  He has 
apparently alleged that his sleep apnea and pulmonary 
hypertension are also secondary to asbestosis.  The Veteran 
specifically contends that he served in the Navy as a boiler 
tender and that he was exposed to asbestos.  He reports that 
he was assigned to a fire room and that he replaced asbestos 
insulation on all main and auxiliary steam lines.  

As noted above, the Veteran served on active duty from May 
1968 to October 1970.  His service personnel records indicate 
that he served aboard ships including the USS Austin.  His 
occupational specialty was listed as a machinery repairman-
machinist.  There was also a notation that the Veteran served 
as a fireman on the USS Austin.  The Veteran's service 
personnel records do not specifically demonstrate that he was 
exposed to asbestos as part of his duties.  Given his 
shipboard duties in the Navy, however, the Board will address 
the Veteran's claim as though he may have had some asbestos 
exposure at that time.  

The Veteran's service treatment records show no complaints, 
findings, or diagnoses of sleep apnea, pulmonary 
hypertension, or any lung disorders, including any asbestos-
related lung problems such as asbestosis.  

Post-service private and VA treatment records show treatment 
for variously diagnosed lung disorders including asthma and 
COPD, as well as for sleep apnea and pulmonary hypertension.  

For example, a November 2003 treatment report from 
Northeastern Pulmonary Associates, LLC, indicated that the 
Veteran was evaluated for dyspnea on exertion, shortness of 
breath, significant asbestos exposure in the past, and an 
inability to tolerate a bi-level (biphasic) positive airway 
pressure (BIPAP) device.  The assessment included severe 
allergic rhinitis; significant exposure to cigarette smoking 
with a high risk for the possibility of obstructive airway 
disease; and dyspnea on exertion requiring further work-up 
and that appeared to be multifactorial, but concomitant lung 
disease like an interstitial process needed to be ruled out 
and a work-up might have to be considered.  The assessment 
also included pulmonary hypertension, partly attributed to 
obstructive sleep apnea, and pleural thickening secondary to 
asbestos exposure, which needed to be addressed and evaluated 
by measurement or also by a computed tomography scan of the 
Veteran's chest.  The examiner also reported that the 
Veteran's significant smoking history plus asbestos exposure 
placed him at a very high risk for lung cancer.  The Board 
notes that there is no indication that the examiner reviewed 
the Veteran's claims file in providing the diagnoses and 
opinions discussed above.  

An October 2005 VA respiratory examination report noted that 
the Veteran's claims file was not available for review and 
that his VA health care system electronic medical records 
were reviewed.  As to an impression, the examiner commented 
that the Veteran gave a history of having worked as a 
boiler's mate in the Navy and having been exposed to asbestos 
on a regular basis.  The examiner stated that the Veteran had 
provided the name of the vessel that he served on, but that 
he had no way of knowing whether or not the Veteran's 
particular occupation exposed him to asbestos.  The examiner 
commented that assuming the Veteran was exposed to asbestos, 
it may or may not be responsible for his current pulmonary 
problems since he appeared to have gross obesity which was an 
additional factor that could lead to obstructive sleep apnea.  
The examiner stated that the Veteran's pulmonary hypertension 
was likely a consequence of his sleep apnea.  It was noted 
that the Veteran's chest X-ray had been within normal limits 
and that based on that study, there did not appear to be any 
evidence for pleural thickening or other changes often seen 
with asbestosis.  The examiner noted that recent studies had 
drawn attention to serum osteopontin levels as an indicator 
for asbestos-related lung disease, in particular 
mesothelioma, and that he had scheduled the Veteran to obtain 
a serum osteopontin level.  A December 2005 laboratory report 
noted that the Veteran's serum osteopontin was 15 ng/ml, 
which was within the normal range from 11.3 to 35.4 ng/ml.  

The Board observes that the VA examiner did not review the 
Veteran's claims file.  Additionally, the examiner's opinion 
that the Veteran's asbestos exposure may or may not be 
responsible for his pulmonary problems appears to contradict 
his assertion that there did not appear to be any evidence of 
pleural thickening or other changes often seen in asbestosis.  

Additionally, a March 2006 VA treatment entry related an 
assessment that included obstructive sleep apnea, still not 
adequately treated with significant daytime somnolence; 
asbestos exposure with normal pulmonary function tests and 
normal chest X-ray and, therefore, no evidence of asbestos-
related lung disease; and tobacco use with no evidence of 
obstructive lung disease at present.  The Board notes that 
there is no indication that the examiner reviewed the 
Veteran's claims file in providing such diagnoses.  

Further, an August 2006 report from Northeastern Pulmonary 
Associates, LLC, reported that the Veteran had been diagnosed 
with severe obstructive sleep apnea, allergic rhinitis, 
asthma, COPD, and emphysema with a past history of cigarette 
smoking and significant asbestos exposure.  The assessment 
was allergic rhinitis, active; asthma, stable; obstructive 
sleep apnea, active; COPD/emphysema, stable: minimal 
cigarette consumption with encouragement to reduce further; 
significant asbestos exposure in the Veteran's past 
occupational history; and high risk for lung cancer based on 
asbestos exposure and cigarette smoking.  

The Board observes that it is unclear from the evidence of 
record whether any of the diagnosed lung disorders, sleep 
apnea, or pulmonary hypertension, are related to the 
Veteran's asbestos exposure during service.  Additionally, as 
noted above, the October 2005 VA respiratory examination 
report did not include a review of the Veteran's claims file.  

The Board notes, therefore, that the Veteran has not been 
afforded a VA examination with the opportunity to obtain a 
responsive etiological opinion, following a thorough review 
of the entire claims folder, as to his claim for service 
connection for asbestosis, as well as his claims for service 
connection for sleep apnea, pulmonary hypertension, and for a 
lung disorder (claimed as asthma and COPD), all to include as 
due to asbestos exposure.  Such an examination should be 
accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Also, the Board observes that a September 2005 VA treatment 
entry noted that the Veteran received disability benefits 
from the Social Security Administration (SSA) due to his 
sleep apnea.  A June 2007 VA treatment entry noted that the 
Veteran was currently on 100 percent disability for sleep 
apnea.  The Board observes that there are few records on file 
pertaining to the Veteran's SSA benefits.  The United States 
Court of Appeals for Veterans Claims (Court) has made it 
abundantly clear that the records concerning awards of Social 
Security disability benefits are relevant and must be 
obtained.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  As 
the SSA records may be relevant to Veteran's claims, they 
should be obtained.

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for lung problems, sleep apnea, and 
pulmonary hypertension since his 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of any 
outstanding records of pertinent medical 
treatment which are not already in the 
claims folder.  Specifically, VA 
treatment records since June 2007 should 
be obtained.  

2.  Contact the SSA and obtain copies of 
all medical and other records considered 
by that agency in awarding the Veteran 
SSA disability benefits, along with 
copies of all related SSA decisions.  

3.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed asbestosis, as well as his claimed 
sleep apnea, pulmonary hypertension, and 
lung disorder (claimed as asthma and 
COPD), all to include as due to asbestos 
exposure.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current lung 
disorders and indicate whether the Veteran 
has sleep apnea or pulmonary hypertension.  

Based on a review claims file and 
generally accepted medical principles, the 
examiner should provide a medical opinion, 
with adequate rationale, as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any diagnosed 
lung disorders, sleep apnea, and pulmonary 
hypertension, are etiologically related to 
the Veteran's period of service, to 
include any exposure to asbestos during 
service.  The examiner should specifically 
address lung conditions such as 
asbestosis, asthma and COPD, if any such 
disorder is diagnosed.  If the examiner 
finds that any diagnosed lung disorder is 
related to the Veteran's asbestos exposure 
during service, the examiner should then 
opine as to whether any such disorder has 
aggravated (permanently worsened beyond 
the natural progression) any diagnosed 
sleep apnea and pulmonary hypertension.  

4.  Thereafter, readjudicate the Veteran's 
claims for: entitlement to service 
connection for asbestosis; entitlement to 
service connection for sleep apnea, to 
include as due to asbestosis; entitlement 
to service connection for pulmonary 
hypertension, to include as due to 
asbestos exposure; and entitlement to 
service connection for a lung disorder 
(claimed as asthma and COPD), to include 
as due to asbestos exposure.  If any 
benefit sought is denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  
 
	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




